DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species A of Figures 1-3, 5, and 16-18, Species B of Figure 4, Species C of Figure 8, Species D of Figure 9, Species E of Figure 10, Species F of Figures 11 and 14A, Species G of Figures 12 and 14B, Species H of Figures 13 and 14C. The species are independent or distinct because Species A includes a wavelength converter from which light is emitted into an input end of a first light guide being a glass rod or mirror rod for mixing light converted by the wavelength converter and having an aspect ratios of 2 or higher and having a tapered shape, and a flexible second light guide being an optical fiber bundle forming one or more illuminating portions formed by optical fiber bundles for use as an endoscope or other illumination tool (see e.g. Specification paragraphs 20, 24, 26, 35, 37, and 59-60), Species B includes a wavelength converter and second light guide but lacking a first light guide (see e.g. Specification paragraph 30), Species C includes an oval mirror disposed between the wavelength converter and first light guide to couple wavelength converted light into the input end of the first light guide which is then passed from the output end of the first light guide to the second light guide input end (see Specification paragraph 48), Species D includes light from the wavelength converter is incident on the input end of the first light guide and a lens is disposed between an output end of the first light guide and an input end of the second light guide (see Specification paragraph 49), Species E includes light from the wavelength converter being directed into the input end of the first light guide and out the output end of the first light guide and into the second light guide, and a third light guide being a mirror rod disposed between the laser light source or sources and the wavelength converter (see Specification paragraphs 50 and 51), Species F includes light from the wavelength converter being directed into the input end of the first light guide and out the output end of the first light guide and into the second light guide, and a third light guide disposed between the laser light source or sources and the wavelength converter, and a lens disposed between the light sources and third light guide, the first light guide disposed such that light from the wavelength converter is incident on the input end of the first light guide, and the light from the first light guide output end is directed to the second light guide, a diffusion plate being disposed between the lens and the third light guide (see Specification paragraphs 50-51 and 54), Species F includes light from the wavelength converter being directed into the input end of the first light guide and out the output end of the first light guide and into the second light guide, and a third light guide disposed between the light sources and the wavelength converter, light from aligned light sources is combined utilizing a mirror and beam splitter for polarization synthesis or wavelength synthesis, and a diffusion plate being disposed along an optical path between the beam splitter and the third light guide (see Specification paragraphs 50 and 53-54), Species G includes light from the wavelength converter being directed into the input end of the first light guide and out the output end of the first light guide and into the second light guide, and a third light guide disposed between the laser light source or laser light sources and the wavelength converter, prisms utilized to direct light from side-by-side light sources into the third light guide, and a diffusion plate being disposed along an optical path between the prisms and the third light guide (see Specification paragraphs 50 and 53-54). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason applies: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875